DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:   
Claim 1 recites the limitation “when seen from the direction perpendicular to the surface of the image pickup element where light is incident, the transflective film is disposed to cover at least the imaging unit and the peripheral region” in lines 7-12. 
However, the limitation “when seen from a direction perpendicular to a surface of the image pickup element where light is incident” in lines 12-13 is speculative and lacks clarity for the following reasons:
It is not clear what has been used to see. Is it by necked eye? Is it by means of instrument? In addition, perpendicular surface of the image pick up where the light incident is not clear. Is that top surface? Is that bottom surface? Is that side surface? Which surface?
Applicant’s cooperation is requested in reviewing the claims structure to ensure proper claim construction and to correct any subsequently discovered instances of claim language noncompliance. See Morton International Inc., 28USPQ2d 1190, 1195 (CAFC, 1993). Appropriate correction is required.




 Allowable Subject Matter
Claims 1-17 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a transfiective film that is disposed on a side of the imaging unit where light is incident info the image pickup clement and reflects a part of the incident light, wherein the transfiective film includes at least one of a cholesteric liquid crystal layer or a multi-layer polymer film,” as recited in claim 1, and “a transfiective film, wherein the transfiective film includes at least one of a cholesteric liquid crystal laver or a multi-layer polymer film,” as recited in claim 17. 
Claims 2-16 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 28, 2021